Citation Nr: 0936258	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-37 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for emphysema with 
bronchitis (claimed as a lung disorder), to include as due to 
asbestos exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to January 
1965.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for a 
respiratory disorder, bilateral defective hearing, and 
tinnitus.  

The Board remanded the case to the RO for further development 
in December 2008.  The case is once again before the Board 
for review.

The issue of entitlement to service connection for emphysema 
with bronchitis (claimed as a lung disorder), to include as 
due to asbestos exposure is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not shown to be 
etiologically related to active service.

2.  The Veteran is not shown to have currently diagnosed 
tinnitus.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a March 2005 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

In the present appeal, VA did not provide the Veteran with 
VCAA notice of the type of specific evidence necessary to 
establish a disability rating or effective date prior to the 
initial rating decision.  However, as the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss and tinnitus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran's service treatment records, VA and private 
treatment records, and Social Security Administration (SSA) 
records have been associated with the claims file.  VA has 
provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, service 
treatment records do not reflect any findings related to 
hearing loss or tinnitus; there is no competent medical 
evidence of a diagnosis of tinnitus, and there is no 
indication that any current hearing loss is related to the 
Veteran's period of active service.  Absent evidence that 
indicates that the Veteran has a current claimed disability 
related to symptoms in service, the Board finds that a VA 
examination is not necessary for disposition of the claim.  

In a June 2009 correspondence, the Veteran and his 
representative indicated that they had additional evidence to 
submit, and requested VA wait the full 30-day period to give 
the Veteran an opportunity to submit the evidence.  No 
additional evidence has been received to date, and the 
Veteran has not identified any additional evidence for VA to 
obtain.  VA and private treatment record dated from 1995 to 
2009 have been associated with the claims file.  The Board 
finds that VA has fulfilled its duty to assist the Veteran in 
the development of the claim.  See Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Audiological evaluations completed at the time of the 
Veteran's June 1961 enlistment and January 1965 separation 
examinations reflect normal hearing with 15/15 on whispered 
voice testing.  Service treatment records do not reflect any 
complaints relating to hearing loss or tinnitus in service.  
The Veteran's personnel records, Form DD-214, and service 
treatment records do not reflect combat exposure or any 
specific incidents of excessive noise exposure, nor has the 
Veteran reported any specific incident or incidents of noise 
exposure in service.  

The earliest post-service medical evidence of hearing loss 
disability was in 2008.  The Board notes that this was 43 
years after the Veteran's separation from service.    VA 
treatment records dated in June 2008 and July 2008 show that 
the Veteran carried a diagnosis of sensorineural hearing 
loss, combined types; however, there is no audiological 
evaluation associated with the Veteran's diagnosis to confirm 
that he has a hearing loss disability for VA purposes in 
accordance with the provisions of 38 C.F.R. § 3.385.  
Sensorineural hearing loss was not incurred within one year 
of the Veteran's separation from service.  There is no 
competent medical evidence in the record showing that any 
current hearing loss is etiologically related to the 
Veteran's period of service.  Further, in the instant case, 
there is no current medical evidence of tinnitus.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  The 
record contains no evidence of tinnitus in service and the 
Veteran is not shown to have currently diagnosed tinnitus.  

In this regard, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay- observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Thus, while the Veteran can state that he has had problems 
with his ears, including hearing loss and tinnitus, his 
statements alone are insufficient to establish that he has a 
current diagnosis of hearing loss or tinnitus related to his 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Further, while the 
Veteran can state that during his naval service, he was 
exposed to deck crawlers, needle guns, and 40 mm guns aboard 
ship, as he is not a physician, his statements and testimony 
in this regard are not considered competent evidence to 
establish that he has a current diagnosis of either disorder 
which is related to military service.  38 C.F.R. § 
3.159(a)(2); See also Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Accordingly, the competent and probative evidence shows the 
Veteran does not currently have hearing loss for VA purposes 
related to service, or a diagnosis of tinnitus related to his 
naval service.  Therefore, service connection is not 
warranted for either claimed disorder.


C.  Conclusion

Although the Veteran has medical evidence of a diagnosis of 
current hearing loss, the record provides no competent 
evidence showing that hearing loss, for VA purposes, was 
incurred or aggravated in service; there is no competent 
evidence of sensorineural hearing loss manifest within a year 
following the Veteran's separation from service; and the 
record contains no nexus between any current hearing loss and 
the Veteran's naval service.  Therefore, the Board concludes 
the preponderance of the evidence is against finding that the 
Veteran has bilateral hearing loss etiologically related to 
active service.  The Veteran does not have currently 
diagnosed tinnitus, and the record provides no competent 
evidence showing that tinnitus was incurred or aggravated in 
service.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the Veteran has tinnitus 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2008).

The Board remanded the present appeal in December 2008.  The 
remand directed in pertinent part, that if the evidence 
received shows that the Veteran has asbestosis or an asbestos 
related disease, the AMC should take appropriate action 
consistent with consistent with VA Adjudication Procedure 
Manual, M2-1 (formerly M21-1), Part VI, para. 7.21 (Oct 3, 
1997); VAOPGCPREC 4-00.  See also Ashford v. Brown, 10 Vet. 
App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 (1993).  
The remand directed that this should include, if appropriate, 
a VA respiratory examination to determine the etiology of any 
identified asbestos-related disease.  Although the record 
prior to remand showed diagnoses of emphysema and chronic 
obstructive pulmonary disease, more recently associated 
records show diagnoses, in pertinent part of interstitial 
fibrosis; chronic obstructive/restrictive pulmonary disease; 
possible interstitial pneumonitis; and pleural thickening in 
2008.  

In this regard, there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular were 
included in the VA Adjudication Procedure Manual, M21-1 (M21-
1), Part VI, § 7.21. In December 2005, M21-1, Part VI was 
rescinded and replaced with a new manual, M21-1MR, which 
contains the same asbestos- related information as M21-1, 
Part VI.  The United States Court of Appeals for Veterans 
Claims has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 
523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C 
in essence acknowledges that inhalation of asbestos fibers 
can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  Id.

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 
Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).

The Manual cited above notes that common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire 
proofing materials, and thermal insulation; further, some of 
the major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  M21-1MR 
IV.ii.2.C.9.f.  In this case, the Veteran contends that he 
was exposed to asbestos while stationed in Guantanamo Bay, 
grinding and cleaning the bottom of boats.  The Veteran's 
service personnel records show that the Veteran was as a 
Seaman and a Boatswains Mate primarily aboard the USS Valcour 
(AVP-55).  His records do not show an occupation that is 
normally associated with probable asbestos exposure.  The 
Veteran's service personnel records moreover, do not reveal 
any additional MOS normally associated with a high risk of 
exposure to asbestos, and the record reflects that post-
service, the Veteran had a many year history of being 
employed as a contractor, working in roofing, siding, 
remodeling, and performing concrete and electric work.  
However, the Board recognizes that it is not inconceivable 
that the Veteran worked in close proximity of asbestos while 
present aboard a ship.

In the present case, additional medical evidence associated 
with the claims file shows that the Veteran has diagnoses, in 
pertinent part of interstitial fibrosis; chronic 
obstructive/restrictive pulmonary disease; possible 
interstitial pneumonitis; and pleural thickening in 2008.  As 
some of these findings may be associated with asbestos 
exposure, the Board finds that a remand is necessary for a VA 
examination in compliance with the December 2008 remand 
order.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), 
(holding that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand).  Accordingly, the Board finds 
that a remand for an additional VA examination is necessary 
prior to readjudication of the appeal by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take appropriate 
action consistent with VA Adjudication 
Procedure Manual, M21-1MR (formerly 
M21-1), Part IV, subpart ii, Chapter 2, 
Section C; VAOPGCPREC 4-00.  See also 
Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 
428 (1993).  This should include a VA 
respiratory examination to determine 
the etiology of any identified 
asbestos-related disease.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect 
that this record review took place 
should be included in the report.  The 
examiner must provide a complete 
rationale and basis for any opinions 
offered including whether it is at 
least as likely as not that any 
identified asbestos-related respiratory 
disorder is etiologically related to 
the Veteran's naval service.  If the 
examiner is only able to theorize or 
speculate as to this matter, this 
should be so stated.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have an adverse effect on his 
claim.

3.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


